DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/30/2020 has been entered.

Response to Amendment
This action is in response to the remarks filed on 12/30/2020.
The amendments filed on 12/30/2020 have been entered. Claims 1-8 remain pending. Applicant has presently amended claims 1, 8, 6, and 7.
The previous rejection of claims 1-8 under 35 USC 112(a) have been withdrawn in light of Applicant’s remarks.
The previous rejection of claims 8 under 35 USC 11(b) has been withdrawn in light of Applicant’s amendment to claim 8. Examiner notes that claim 8 has been amended although the status indicator of claim 8 doesn’t indicate it has been presently amended.


Allowable Subject Matter
Claims 1-8 are allowed. 
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose or suggest “an ultrasound diagnostic apparatus which transmits and receives ultrasound from an ultrasound probe including a plurality of transducers to obtain information of a subject, the apparatus comprising: a plurality of channels corresponding to the plurality of transducers and respectively connectable to the plurality of transducers; a deflection controller configured to generate delay time information of delay amounts for transmission and reception on the plurality of channels according to a deflection angle wherein the deflection angle being an angle between a perpendicular line of an array direction of the plurality of transducers, the perpendicular line passing through a central point of the array direction, and a line connecting the central point and a target of the subject; a channel selector configured to select, according to the deflection angle, reception channels of the plurality of channels that are to be turned on for reception of reception signals on the reception channels, the channel selector being configured to generate channel selection information; a reception delay interrupter configured to provide the delay amount to the reception signal of each of the reception channels according to the generated delay time information and configured to turn on the reception signal of each of the reception channels for reception of the reception signals according to the generated channel selection information, the delay amounts for the reception channels are based on reception distances between each of the transducers of the 
The prior art of record fails to disclose or suggest “an ultrasound diagnostic apparatus which transmits and receives ultrasound from an ultrasound probe including a plurality of transducers to obtain information of a subject, the apparatus comprising: a plurality of channels corresponding to the plurality of transducers and respectively connectable to the plurality of transducers; a deflection controller configured to generate delay time information of delay amounts for transmission and reception on the plurality of channels according to a acoustic line angle wherein the acoustic line angle being an angle between a perpendicular line of an array direction of the plurality of transducers, the perpendicular line passing through a central point of the array direction, and a line connecting the central point and a target of the subject; a channel selector configured to select, according to the acoustic line angle, reception channels of the plurality of channels that are to be turned on for reception of reception signals on the reception 
The prior art of record fails to disclose or suggest “an ultrasound diagnostic apparatus which transmits and receives ultrasound from an ultrasound probe including a plurality of transducers to obtain information of a subject, the apparatus comprising: a plurality of channels corresponding to the plurality of transducers and respectively connectable to the plurality of transducers; a deflection controller configured to generate delay time information of a plurality . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Title Change
The title of the invention has been changed as show in the Bib Data Sheet in light of the MPEP 606.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINAH ASGHAR whose telephone number is (571)272-0527.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/A.A./Examiner, Art Unit 3793                                                                                                                                                                                                        
/SERKAN AKAR/Primary Examiner, Art Unit 3793